Citation Nr: 1013957	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-36 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) including as due 
to mustard gas or Lewisite exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
metastatic squamous cell carcinoma left neck/parotid 
including as due to mustard gas or Lewisite exposure.

3.  Entitlement to service connection for metastatic squamous 
cell carcinoma left neck/parotid including as due to mustard 
gas or Lewisite exposure.

4.  Entitlement to service connection for sleep apnea 
including as due to mustard gas or Lewisite exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  An August 1996 RO decision denied the appellant's claim 
for entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including as due to mustard gas or 
Lewisite exposure.

2.  Evidence associated with the claims file after the last 
final denial in August 1996 is new evidence, however, when 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for chronic obstructive pulmonary disease 
(COPD) including as due to mustard gas or Lewisite exposure 
and is therefore not material.

3.  A May 2001 RO decision denied the appellant's claim for 
entitlement to service connection for metastatic squamous 
cell carcinoma left neck/parotid including as due to mustard 
gas or Lewisite exposure.

4.  Evidence associated with the claims file after the last 
final denial in May 2001 is new and material evidence in that 
it was not previously of record and when considered with the 
previous evidence of record it raises a reasonable 
possibility of substantiating the Veteran's claim for 
metastatic squamous cell carcinoma left neck/parotid 
including as due to mustard gas or Lewisite exposure.

5.  The competent evidence fails to demonstrate that the 
Veteran's metastatic squamous cell carcinoma left 
neck/parotid is related to his active duty service including 
as due to mustard gas/Lewisite exposure.

6.  The competent evidence fails to demonstrate that the 
Veteran's sleep apnea is related to his active duty service 
including as due to exposure to mustard gas or Lewisite.


CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 1996 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for chronic obstructive pulmonary disease 
(COPD) including as due to mustard gas or Lewisite exposure, 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The May 2001 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since May 2001 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for metastatic squamous cell carcinoma 
left neck/parotid including as due to mustard gas or Lewisite 
exposure, is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  Metastatic squamous cell carcinoma left neck/parotid was 
not incurred in or aggravated by active military service, nor 
is it due to exposure to mustard gas or Lewisite exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.316 (2009).

6.  Sleep apnea was not incurred in or aggravated by active 
military service, nor is it due to exposure to mustard 
gas/Lewisite exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in February 2008, with respect to the claim 
for metastatic squamous cell carcinoma left neck/parotid, and 
April 2008, with respect to sleep apnea and COPD, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The February 2008 and 
April 2008 letters provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the February 2008 and April 2008 letters provided this 
notice to the Veteran.

The Board observes that the February 2008 and April 2008 
letters were sent to the Veteran prior to the June 2008 
rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the February 2008 and April 
2008 letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), Kent and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  Moreover, it has 
met its heightened obligation to assist a Veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available VA and non-VA treatment records are 
associated with the claims folder. 

In attempting to retrieve the Veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In a case in which a Veteran's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

While the Board notes that the Veteran did not receive a 
letter explaining that his records could not be located 
because they had been destroyed in the 1973 fire, the Board 
concludes that the Veteran demonstrated actual knowledge with 
regard to his missing records.  In this regard, the Veteran 
stated in his July 2008 notice of disagreement that he was 
aware that his records were unavailable.  The Board 
acknowledges the Veteran's statement that it seemed 
convenient that the records could not be located when he 
needed to show that his disabilities were service connected.  
The Board notes that in addition to the Veteran's 
demonstrated actual knowledge, additional research and 
development with respect to the Veteran's claimed exposure to 
mustard gas or Lewisite was undertaken by the RO and it was 
determined that the Veteran was not found to have been 
exposed to mustard gas or Lewisite.  Additionally, there is 
no evidence that the Veteran contends that any of his claimed 
disorders are directly related to service, but rather to his 
claimed exposure to mustard gas or Lewisite.  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to notification of records destroyed by fire, is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).

Additionally, the Board notes that further development will 
not serve to benefit the Veteran, indeed further delay to 
provide notice with regard to information that the Veteran is 
currently aware of through other means could prove 
detrimental to the Veteran.  It is well established that a 
remand is not warranted when no benefit would flow to the 
claimant.  Id. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective pre-decisional notice error 
is non-prejudicial in terms of the essential fairness of the 
adjudication, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Finally, the Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  After a review of the 
record, the Board finds that with regard to the issue of 
entitlement to service connection for COPD, an examination is 
not necessary as there is no duty to provide an examination 
until after a claim has been reopened.  With respect to the 
issue of entitlement to service connection for  metastatic 
squamous cell carcinoma left neck/parotid and the issue of 
entitlement to service connection for sleep apnea, the Board 
again finds that an examination is not necessary.  While 
there is evidence of a current diagnosis with respect to both 
issues, there is no evidence of an in-service event, injury, 
or disease that can be associated with the claimed 
disabilities nor does the Veteran claim an in-service 
incurrence, but rather that exposure to mustard gas or 
Lewisite caused his sleep apnea and his metastatic squamous 
cell carcinoma left neck/parotid and a preponderance of the 
evidence is against a finding that the Veteran was exposed to 
mustard gas or Lewisite, as such, the Board finds that the 
Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material Evidence-- Metastatic Squamous Cell 
Carcinoma and COPD

With regard to the issue of new and material evidence, the 
Board notes that the Veteran's current claims are for 
entitlement to service connection for metastatic squamous 
cell carcinoma and COPD.  These claims are based upon the 
same factual basis as the original claims of entitlement to 
service connection for squamous cell carcinoma which was 
denied, in a May 2001 RO decision, and COPD; which was 
denied, in an August 1996 RO decision.  As such, it is 
appropriate for the Board to consider these claims as a 
request to reopen the previously denied claims.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2009), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A.  COPD

The Veteran's initial claim of entitlement to service 
connection for COPD was denied by RO rating decision dated 
August 1996.  At the time of the prior final denial in this 
matter, the evidence under consideration consisted of the 
Veteran's VAMC outpatient treatment records dating from 
February 1995 to January 1996; private treatment reports 
dating from October 1987 to September 1993; a private 
treatment report dated October 1991; other private treatment 
records dating from March 1957 to June 1982; and a negative 
reply from the Service Department.  The August 1996 rating 
decision indicated that the basis for the RO's denial was the 
lack of evidence of any incident, disease, or injury linking 
his claimed condition to his period of active service and no 
evidence of exposure to mustard gas or Lewisite.  The Veteran 
did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

In March 2008, the Veteran filed to reopen his claim for 
entitlement to service connection for COPD.  A June 2008 RO 
rating decision denied the Veteran's application to reopen 
due to lack of new and material evidence.  The Veteran was 
again notified of his appellate rights, and perfected an 
appeal of this issue.  As noted above, new evidence received 
since the June 2008 rating decision includes notice that 
service personnel records were destroyed in the 1973 fire, a 
negative response from Department of Defense Mustard Gas 
database, VAMC treatment records dating from December 2006 to 
January 2008, a statement from a private physician dated 
November 2007, a copy of the Veteran's DD-214, and a letter 
from the Veteran's wife dated March 2008.  The Board finds 
that most of this evidence is new as it has not been 
previously considered.  However, as will be explained below, 
the evidence, while new, is not material, with respect to the 
Veteran's claim for entitlement to service connection for 
COPD because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim. 

With respect to the basis for the August 1996 RO denial, the 
Board observes that none of the newly submitted evidence 
demonstrates that the Veteran's claimed disability was the 
result of in-service mustard gas or Lewisite exposure or that 
it was incurred during active duty.  The evidence merely 
indicates that the Veteran currently suffers from COPD, there 
is no evidence that the Veteran's currently diagnosed COPD is 
the result of exposure to mustard gas or Lewisite while on 
active duty as required by all the presumptions pertaining to 
mustard gas or Lewisite exposure or that COPD was incurred 
during the Veteran's active service.  As the new evidence 
produced shows current diagnosis, but no evidence that COPD 
was incurred in or aggravated by active duty service or that 
the Veteran was exposed to mustard gas/Lewisite radiation, 
the Board finds that the new evidence provided by the Veteran 
does not meet the above requirement and therefore cannot be 
considered material.

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the August 1996 RO decision demonstrates that 
the Veteran's claimed COPD was incurred in or aggravated by 
his military service or the result of exposure to mustard gas 
or Lewisite.  Since none of this newly submitted evidence 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the Veteran's 
underlying claims, his request to reopen the previously 
disallowed claim of entitlement to service connection for 
COPD is denied.  38 C.F.R. § 3.156(a).


B.  Metastatic Squamous Cell Carcinoma

The Veteran's initial claim of entitlement to service 
connection for metastatic squamous cell carcinoma was denied 
by RO rating decision dated May 2001.  At the time of the 
prior final denial in this matter, the evidence under 
consideration consisted of the Veteran's VA medical center 
(VAMC) hospitalization treatment records from September 1999; 
response from the National Personnel Records Center (NPRC) 
regarding the unavailability of the Veteran's service 
treatment records; service data provided by the Veteran on NA 
Forms 13055 and 13075 dated October 2000; statements from the 
Veteran dated March 2000 and April 2000 and a statement from 
the Veteran's wife dated February 1996.  The May 2001 rating 
decision indicated that the basis for the RO's denial was the 
negative evidence with regard to the Veteran's exposure to 
mustard gas or Lewisite, and the lack of evidence of any 
incident, disease, or injury linking his claimed condition to 
his period of active service.  The Veteran did not timely 
appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

In November 2007, the Veteran filed to reopen his claim for 
entitlement to service connection for metastatic squamous 
cell carcinoma.  A June 2008 RO rating decision denied the 
Veteran's application to reopen due to lack of new and 
material evidence.  The Veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  New 
evidence received since the June 2008 rating decision 
includes notice that service personnel records were destroyed 
in the 1973 fire, a negative response from Department of 
Defense Mustard Gas database, VAMC treatment records dating 
from December 2006 to January 2008, a statement from a 
private physician dated November 2007, a copy of the 
Veteran's DD-214, and a letter from the Veteran's wife dated 
March 2008.  The Board finds that most of this evidence is 
new as it has not been previously considered.  And while most 
of this new evidence is not material, because it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim, the Board notes that the November 2007 
letter from the private physician stating that the Veteran's 
metastatic squamous cell carcinoma to the left neck within 
parotid is possibly related to the mustard gas exposure 
claimed by the Veteran, is material.  

With respect to the November 2007 letter from the private 
physician, the Board observes that this newly submitted 
evidence demonstrates that the Veteran's claimed disability 
is possibly the result of in-service mustard gas or Lewisite 
exposure and therefore addresses the question of whether 
there is any evidence linking the claimed disability to 
active service or exposure to mustard gas or Lewisite while 
on active duty and therefore the claim must be reopened.    

The Board finds the July 2007 letter to be both new and 
material evidence because the evidence was not previously of 
record and it addresses the question of whether the Veteran 
suffered from metastatic squamous cell carcinoma to the left 
neck within parotid due to exposure to mustard gas or 
Lewisite while on active duty.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, presuming the credibility 
of the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After 
careful consideration, the Board concludes that this newly 
received evidence relates to an unestablished fact necessary 
to substantiate the Veteran's claim; thus, it is material.  
Such evidence clearly relates to the reasons for the previous 
denial in April 2006.  As such, the Board concludes that the 
Veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for metastatic squamous 
cell carcinoma should be granted.  38 C.F.R. § 3.156(a) 
(2009).

II.  Service Connection:  Metastatic Squamous Cell Carcinoma 
and Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

A.  Exposure to Mustard Gas or Lewisite

The Veteran claims that, as a result of his exposure to 
mustard gas during service, he developed metastatic squamous 
cell carcinoma and sleep apnea.  In the June 2008 rating 
decision on appeal, the RO denied his claims.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances:  (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD; or (3) full- body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  Service 
connection will not be established under this section if the 
claimed condition is due to the Veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.
If a Veteran is found not to be entitled to the regulatory 
presumption of service connection under 38 C.F.R. § 3.316, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran contends that he was exposed to 
mustard gas during basic training while stationed in 
Bushnell, Florida and while stationed in the South Pacific 
and the Philippines.  Indeed the Veteran claims that he was 
restricted to wearing a gas mask all the time, he was never 
allowed to go without a gas mask and he was exposed daily to 
mustard gas while attached to HQ Company 557th SIG AW BN, 
while in Florida.  The Veteran does not provide any specific 
information with regard to his claimed exposure in the South 
Pacific and the Philippines.  The Board notes, however, that 
according to an electronic communication from the Veteran's 
Benefits Administration, VA central office, dated April 2008, 
the Veteran is not listed on the mustard gas exposure 
registry list.  Additionally, upon request to search for 
medical, dental, and Surgeon General's Office records, as 
well as the mustard gas exposure registry, the NPRC found no 
evidence that the Veteran was exposed to mustard gas or 
Lewisite during his active service.  The Board acknowledges 
the information provided by the Veteran that states that 
mustard gas was used in training at the Bushnell, Florida 
base, however, there is no evidence that the Veteran 
participated in this exercise, nor does the Veteran claim to 
have participated in mustard gas testing exercises.  The 
Board assigns greater probative weight to the official 
records than to the veteran's current recollection because 
the official records were made in the regular course of 
business, contemporaneous with the event, and thus have a 
greater likelihood of accuracy than the veteran's current 
effort to recall events occurring 50 to 60 years previous.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran was exposed to mustard gas or 
Lewisite during his active service.

With regard to the Veteran's claim for squamous cell 
carcinoma, the Board observes that squamous cell carcinoma of 
the skin is one of noted presumptive diseases, however, in 
order for the presumption to apply, the Veteran must have 
been exposed to mustard gas or Lewisite and, as stated there 
is no evidence that he was in fact exposed to either.  The 
Board acknowledges the November 2007 form letter from a VA 
doctor noting that the Veteran's squamous cell carcinoma of 
the skin is "possibly related" to the Veteran's claimed 
exposure to mustard gas.  However, the Board notes that this 
opinion is considerably weakened by the fact that there is no 
indication that the doctor is basing this opinion on any 
relevant evidence in the claims file.  Indeed, it appears 
that the doctor is basing the opinion solely on the history 
provided by the Veteran, and does not represent a probative 
medical conclusion by the author.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The Board does recognize that such an opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the Court has recently held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for medical opinions, and that a medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the medical 
opinion is credible in light of all the evidence.  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
Veteran if rebutted by the overall weight of the evidence).

In this case, the medical opinion is contradicted by the 
overall evidence. When viewed against the background of the 
entirety of the evidence, the opinion contradicts the 
evidence that the Veteran has not been exposed to mustard gas 
or Lewisite.  The opinion appears to have been based upon the 
Veteran's reported history, and even then the doctor does not 
definitively link, with any degree of medical certainty, the 
Veteran's metastatic squamous cell carcinoma with exposure to 
mustard gas or Lewisite.  Indeed the doctor stated that the 
Veteran's metastatic squamous cell carcinoma is "possibly" 
related to his claimed exposure to mustard gas.  At best, the 
opining doctor does little more than indicate the possibility 
that the Veteran's metastatic squamous cell carcinoma is 
related to mustard gas exposure.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

After weighing all the evidence, the Board finds greater 
probative value in the records that indicate that the Veteran 
was not exposed to mustard gas or Lewisite while on active 
duty.  Therefore, the VA medical opinion is of no probative 
weight.

The Board acknowledges the Veteran's claims that he was 
exposed to mustard gas while on active duty and that this 
exposure caused his metastatic squamous cell carcinoma, 
however the preponderance of the evidence of record indicates 
that the Veteran was not exposed to mustard gas and he is not 
competent to comment on whether that exposure was the cause 
of his symptoms or disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Finally the Board notes that with regard to sleep apnea, it 
is not a disease or disability included in the presumptive 
diseases, and therefore even if the Veteran had been exposed, 
the presumption would not apply.  

Based on this evidence, the Board finds that a service 
connection finding, on a presumptive basis under 38 C.F.R. § 
3.316, would be unwarranted.  The evidence does not show that 
the Veteran experienced full body exposure to mustard gas 
during service or, with regard to sleep apnea, that the 
Veteran's claimed condition is a presumptive condition.

B.  Direct Service Connection

Even if a Veteran is found not to be entitled to the 
regulatory presumption of service connection under 38 C.F.R. 
§ 3.316, the claim must still be reviewed to determine if 
service connection can be established on a direct basis. 
 Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran has not claimed 
that his disabilities began in service, but rather that they 
are the result of exposure to mustard gas while on active 
duty.  Nevertheless, the Board will address direct service 
connection for metastatic squamous cell carcinoma and sleep 
apnea.  Also the Board acknowledges that the Veteran's 
service treatment records were destroyed in the 1973 fire and 
are therefore unable to be reviewed.  

The Board notes that the Veteran has a current diagnosis with 
regard to both metastatic squamous cell carcinoma and sleep 
apnea.  In this regard, the Veteran was diagnosed with 
metastatic squamous cell carcinoma in 1997 and sleep apnea in 
1987.  However, while there is a current disability with 
regard to both issues, there is no evidence of record, 
including a claim by the Veteran, that either disability was 
incurred during active duty service and no evidence that 
directly links the Veteran's disabilities to his active duty 
service.

In addition to a lack of competent evidence providing any 
link between the Veteran's metastatic squamous cell carcinoma 
and sleep apnea to his military service, the Board finds that 
the approximately 52 year lapse in time with regard to the 
former and 42 year lapse in time with regard to the latter, 
between the Veteran's active service and the first 
contemporaneous diagnoses of the disabilities weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that the Veteran is competent, as a lay 
person, to provide evidence regarding injury and 
symptomatology; however, he is not competent to provide 
evidence regarding diagnosis, including the severity of a 
disease or disorder, or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, as noted above, there is no 
indication that the Veteran contends that either his 
metastatic squamous cell carcinoma or his sleep apnea was 
incurred during active duty service.  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
of service connection for metastatic squamous cell carcinoma 
and sleep apnea, to include as secondary to mustard gas or 
Lewisite exposure.  In this regard, the medical evidence 
shows a current diagnosis with regard to both disabilities, 
however, there is no evidence that either disability was 
incurred during active duty service and the evidence of 
greater probative weight indicates that the Veteran was not 
exposed to mustard gas during active duty service.  The Board 
has considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against these claims such 
rule does not apply and the claims must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for COPD, to include as 
due to mustard gas or Lewisite exposure, is denied.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for metastatic squamous 
cell carcinoma, to include as due to mustard gas or Lewisite 
exposure, is granted.

Entitlement to service connection for metastatic squamous 
cell carcinoma, to include as due to mustard gas or Lewisite 
exposure, is denied.  

Entitlement to service connection for sleep apnea, to include 
as due to mustard gas or Lewisite exposure, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


